FILED
                            NOT FOR PUBLICATION
                                                                              MAR 18 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARCADIO MOLINA-GARCIA,                           No.   17-70321

              Petitioner,                        Agency No. A205-671-859

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2022**
                               Las Vegas, Nevada

Before: RAWLINSON and BENNETT, Circuit Judges, and COGAN,*** District
        Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
      Arcadio Molina-Garcia (Molina-Garcia), a citizen of Mexico, petitions for

review of the denial of his application for asylum. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition.

      “We review de novo the BIA’s [Board of Immigration Appeals’]

determinations on questions of law and mixed questions of law and fact,” but “[w]e

review for substantial evidence the BIA’s factual findings.” Conde Quevedo v.

Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020) (citation omitted). Under substantial

evidence review, “[t]o reverse[,] we must find that the evidence not only supports

that conclusion, but compels it.” Zheng v. Holder, 644 F.3d 829, 835 (9th Cir.

2011) (citation and alterations omitted) (emphases in the original).

      When the BIA conducts its own review of the evidence and the law, we limit

our review to the BIA decision. See Hosseini v. Gonzales, 471 F.3d 953, 957 (9th

Cir. 2006), as amended.

      Molina-Garcia challenges the determination that he failed to satisfy the

“changed circumstances” exception to the one-year deadline for filing an asylum

application, and the determination that he lacked a well-founded fear of

persecution based on a protected ground. See Tamang v. Holder, 598 F.3d 1083,

1088 (9th Cir. 2010) (recognizing the one-year filing deadline and changed

circumstances exception).


                                           2
      1. The BIA reached the merits of Molina-Garcia’s asylum claim and

concluded that he failed to establish eligibility for asylum. Because the BIA

declined to address whether Molina-Garcia’s asylum application was time-barred,

we focus our review on the merits of Molina-Garcia’s asylum claim. See

Diaz-Reynoso v. Barr, 968 F.3d 1070, 1075 (9th Cir. 2020) (“Our review is limited

to those grounds explicitly relied upon by the BIA. . . .”) (citation and alteration

omitted).

      2. Substantial evidence supports the BIA’s determination that Molina-

Garcia failed to establish a nexus between any fear of harm and his familial

relationship to landowners in Mexico.1

      An applicant seeking asylum because of persecution or a well-founded fear

of persecution on account of a particular social group “must demonstrate a nexus

between [his] past or feared harm and a protected ground.” Garcia v. Wilkinson,

988 F.3d 1136, 1143 (9th Cir. 2021) (citation omitted).




      1
          Molina-Garcia waived review of the BIA’s denial of asylum based on
imputed political opinion and his proposed social groups of “young Mexican men
who have previously resisted gang recruitment,” and “Mexicans who fear
kidnapping or violence due to long-term residence in the United States or family
ties in the United States,” because he failed to address these grounds in his
Opening Brief. See Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir.
1996).
                                           3
      Molina-Garcia testified that his father owned “two homes and two lots of

land.” Molina-Garcia feared that gang-members would impute the land ownership

to him and “want to beat [him] up.” When asked if his father had been approached

by gangs or whether anyone had tried to extort money from him for owning land,

Molina-Garcia responded “No.” Although Molina-Garcia testified that other

family members had been robbed, he did not establish that the perpetrators’

motivation for the robberies was related to his father’s land ownership. For these

reasons, substantial evidence supports the denial of asylum. See Gormley v.

Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (holding that fears stemming from

isolated criminal acts do not provide a basis for relief).

      3. Because Molina-Garcia failed to address in his Opening Brief

withholding of removal and relief under the Convention Against Torture, he has

waived any objection to the denial of these claims. See Martinez-Serrano, 94 F.3d

at 1259.

      PETITION DENIED.




                                            4